Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Receipt is acknowledged of applicant's amendment filed on 1/19/21. Claim 7 is cancelled. Claims 10-18 are withdrawn. Claims 1, 3-5, and 8-20 are currently pending and an action on the merits is as follows.

Claim Objections
Claim 1 is objected to because of the following informalities:  “interest of body” in line 5 should be “interest of a body”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “from medical history” in line 15 should be “from a medical history”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “interest of body” in line 6 should be “interest of a body”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “from medical history” in line 15 should be “from a medical history”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal processing module” in claims 1 and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Processing module corresponds to the structures recite in ¶25 of the PG Pub of the current application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 19 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what a steady state of a person is referring to or what a moving state is. Does this refer to the motion activity of the patient or a steady health state of a patient? Also how is the steady state or motion state determined? It is unclear what “the constitutive model comprising a mathematical model of a Voight-type viscoelastic cylinder” is referring to. Is this saying the constitutive model comprises a mathematical model of a Voight-type viscoelastic cylinder or is referring to a specific constitutive model specifically named “the constitutive model comprising a mathematical model of a Voight-type viscoelastic cylinder?” If it is the latter is this the same as “a constitutive model” recited earlier in the claim? The claim recites calculating a pressure inside the artery using a predefined formula, is this the same as the mathematical model that determines the waveform or a separate formula that is used in conjunction with the pressure waveform or 
Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Are the systolic rise time and the diastolic start time from the pressure waveform determined in the independent claim or are they referring to some other waveform or data?

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-5, 8-9, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1, 3-5, 8-9, 19 and 20 do not have prior art applied to them. The closest prior art of record to Russell calculates a blood pressure and determines elastance, a mean radius of the artery, wall thickness, elasticity and radial displacement but does not use these together to generate a blood pressure waveform.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANTHONY CATINA whose telephone number is (571)270-5951.  The examiner can normally be reached on 11-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CATINA/Examiner, Art Unit 3791                                                                                                                                                                                                        
 
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793